                                           Case 3:19-cv-05861-JCS Document 15 Filed 10/22/19 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT
                                   5                                NORTHERN DISTRICT OF CALIFORNIA
                                   6
                                        HUNGERSTATION LLC,
                                   7                                                       Case No. 19-cv-05861-JCS
                                                       Plaintiff.
                                   8
                                                 v.                                        NOTICE REGARDING CONSENT TO
                                   9                                                       JURISDICTION OF UNITED STATES
                                        FAST CHOICE LLC, et al.,                           MAGISTRATE JUDGE
                                  10
                                                       Defendants.                         Re: Dkt. No. 12
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           TO ALL PARTIES AND COUNSEL OF RECORD:
                                  14           The complaint in the above-entitled action was filed on September 19, 2019. Pursuant to
                                  15   General Order 44, this case has been assigned to Magistrate Judge Joseph C. Spero to conduct all
                                  16   further proceedings and to order the entry of final judgment upon the consent of all parties in the
                                  17   case. A signed consent to the jurisdiction of the Magistrate Judge must be filed by both parties
                                  18   before Magistrate Judge Spero will consider the merits of plaintiff(s)' case or any motion filed by
                                  19   either party.
                                  20           Defendant Fast Choice LLC has filed a Motion to Dismiss for Lack of Jurisdiction.
                                  21   Accordingly, Defendant Inspiring Trading App is instructed to sign and electronically file the
                                  22   attached Consent or Declination to Magistrate Judge Jurisdiction by October 25, 2019, indicating
                                  23   whether they consent to the jurisdiction of the Magistrate Judge in this matter. Please note that any
                                  24   party is free to withhold consent to proceed before a magistrate judge without substantive
                                  25   consequences.
                                  26

                                  27

                                  28
                                           Case 3:19-cv-05861-JCS Document 15 Filed 10/22/19 Page 2 of 3




                                   1            If the parties do not consent, the case will be randomly assigned to a District Judge of this

                                   2   court.

                                   3   Dated: October 22, 2019
                                                                                          Susan Y. Soong
                                   4                                                      Clerk, United States District Court
                                   5
                                                                                          By:__________________________________
                                   6
                                                                                          Karen Hom, Deputy Clerk
                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                             Case 3:19-cv-05861-JCS Document 15 Filed 10/22/19 Page 3 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                           HUNGERSTATION LLC,
                                   7                                                            Case No. 19-cv-05861-JCS
                                                        Plaintiff.
                                   8
                                                  v.                                            CONSENT OR DECLINATION
                                   9                                                            TO MAGISTRATE JUDGE
                                           FAST CHOICE LLC, et al.,                             JURISDICTION
                                  10
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13   INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you (if you are the party)
                                       or the party you represent (if you are an attorney in the case) choose(s) to consent or decline magistrate judge
                                  14   jurisdiction in this matter. Sign this form below your selection.

                                  15   (    )  Consent to Magistrate Judge Jurisdiction
                                               In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to have a
                                  16   United States magistrate judge conduct all further proceedings in this case, including trial and
                                       entry of final judgment. I understand that appeal from the judgment shall be taken directly to the
                                  17
                                       United States Court of Appeals for the Ninth Circuit.
                                  18            OR
                                  19   (    ) Decline Magistrate Judge Jurisdiction
                                  20          In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United States
                                       magistrate judge conduct all further proceedings in this case and I hereby request that this case be
                                  21   reassigned to a United States district judge.
                                  22
                                       DATE:      _______________________                        NAME:
                                  23
                                                                                        COUNSEL FOR
                                  24                                                    (OR “PRO SE”):

                                  25

                                  26                                                                                       Signature
                                  27

                                  28
